 In the Matter of THE CONNECTICUT MALLEABLE CASTING COMPANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,C. I. O.Case No.1-R-,2745.Decided March 8, 1946Messrs. Edward L. ReynoldsandHoward Brooks,of New Haven,Conn., for the Company.Mr. Vincent J. Romeo,of New Haven, Conn., for the Union.Mr. Harry R. Ehrlich,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Connecticut Malleable Casting Company,New Haven, Connecticut, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Robert E. Greene, Trial Examiner.The hearingwas held at New Haven, Connecticut, on January 22, 1946. TheCompany and the Union appeared and participated.'All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :i The International Association of Machinists and the InternationalMolders&Foundry Workers Union of North America, A.F. of L.,were also served with notice,but did not appear or participate herein.66 N. L.R. B., No. 65.506 THE CONNECTICUT MALLEABLE CASTING COMPANY507FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Connecticut Malleable Casting Company is a Connecticut cor-poration with its only place of. business at New Haven, Connecticut,where it is engaged in the manufacture of malleable iron castings. Theapproximate value of the raw materials purchased annually by theCompany is $100,000, approximately 100 percent of which is shippedto it from points outside the State of Connecticut.The approximatevalue of the finished product manufactured annually by the Companyis $400,000, approximately 60 percent of which is shipped to pointsoutside the State of Connecticut.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America is alabor organization, affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.III., THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in_the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionseeks a unit consisting of all maintenance and produc-tion employees of the Company, excluding office clerical employees,executives,foremen, or other supervisory employeeswithauthority tohire,promote, discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action.The2 The Field Examiner reported 44 application cards were submitted,and that thenumber of employees in the unit petitioned for was approximately 60.The Com-pany, having failed to - submit a pay roll though requested to do so, no check wasmade of the cards against the Company's pay roll. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany would exclude themaintenanceemployees and the twofactory clericals whom the Union would include.The maintenance employees are under the same general supervisionas the production employees; their work varies from simple carpentryjobs to the repairing and overhauling of machines. In view of theclose relationship and necessary integration between the work of themaintenance employees and that of the production employees, and inthe absence of any cogent reason for their separation, we shall includethe maintenance employees together with the production employeesin thesamebargaining unit .3The factory clericals chart mold weights for the main office, dosomeinspecting and handling of castings, and occasionally take workto various departments.They are responsible to the superintendent.The Company contends that they should be excluded because theyexercisesupervisory authority.Although it appears that their com-plaints to the superintendent concerning the work of other employeesare given consideration, they have no employees under their imme-diate control or supervision.We are of the opinion that these em-ployees do not possess supervisory authority within the Board'sdefinition thereof.We shall include them in the unit.4We find that all production and maintenance employees, includingfactory clericals, but excluding office clerical employees, executives,foremen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-SeeMatter of Fogel Refrigerator Company,61 N. L. R. B. 655, and cases citedtherein.AlsoMatter of Scripto Manufacturing Company,65 N. L. R. B. 2224 SeeMatter of Goodman Manufacturing Company,58 N. L. R. H. 531,and casescited therein. THE CONNECTICUT MALLEAItLE CASTING COMPANYS09tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ConnecticutMalleable Castings Company, New Haven, Connecticut, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Electrical, Radio and Machine Workers of America,affiliated with the C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.